308 F.2d 247
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GIBBS CORPORATION, Respondent.
No. 19177.
United States Court of Appeals Fifth Circuit.
Sept. 25, 1962.

Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Rosanna A. Blake, Atty., Stuart Rothman, Gen. Counsel, N.L.R.B., Washington, D.C., for petitioner.
Frank R. Stockton, Hamilton & Bowden, Jacksonville, Fla., for respondent.
Before CAMERON and BELL, Circuit Judges, and CARSWELL, District Judge.
PER CURIAM.


1
The question before us is whether there is substantial evidence in the record to support the Board's findings1 that Respondent violated 8(a)(1) and (4) of the National Labor Relatins Act2 by discharging twenty employees for filing charges against Respondent alleging violations of the Act.


2
In short, the employees felt that their union was not representing them properly with respect to a grievance over seniority matters.  The employees involved were fired because of a letter sent to a Gibbs executive advising him that charges had been filed against both Gibbs and the Union and that the employees listed in the letter supported the charge.


3
Respondent claims the men were discharged because it thought that it would be an unfair labor practice on its part to meet with the men, since the men were members of the Union with which Gibbs had a labor contract.  However, the Board found that, in any event, no such meeting was requested.


4
The Board found that the discharge was not justified and that Respondent was guilty of an unfair labor practice in discharging the men.  There is substantial evidence in the record to support the Board's findings and conclusions.

The Petition for Enforcement is

5
Granted.



1
 131 N.L.R.B. 118


2
 29 U.S.C.A. 151 et seq